DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/19/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


 
Claim 2, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As in Claim 2, A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation at least 70°, and the claim also recites 50° to 120° and 60° to 100°, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 9 recites the limitation "the light sources are light emitting diodes" in third line because there are multiple light sources and not able to decide which is being referred to:
(1) one-dimensional light source,
(2) two-dimensional array of light sources 
Also claim 1 has:
(3) at least one light source has a meaning of light sources 
(4) array of light sources.  
There is insufficient antecedent basis for this limitation in the claim.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, 15 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nishino et al. (20160094290 A1).

Regarding claim 1, Nishino et al. discloses (see Fig. 1 and Fig. 20) a communication device for a vehicle (communication device A), which is able to transmit information to other road users in the form of light signals (see paragraph [0042] disclosing transmit laser light onto which communication data are piggybacked), the communication device comprising: 
at least one light source (Fig. 20 element 1) from which light emerges during operation of the communication device or an array of light sources (as shown element 1 in fig. 20 is three laser light source forming an array)  adapted to selectively generate light which at least partially emerge from the communication device in the form of a light signal (see paragraph [0273], [0077]-[0079] discloses operation of lasers 2 and see paragraph [0045]-[0046]); and 
a controllable light influencer (3 as in fig. 1) that is adapted to selectively deflect or reflect or shade at least a portion of the light emerging from the at least one light source such that the at least one portion of the light emerges as a light signal from the communication device (see paragraph [0077]-[0078] discloses the optical modulator 3 modulates the intensity of this laser light); and 
an imaging optical system (lens of transmission and reception optical system 4 having a lens for transmission optical system 4) through which the at least one portion of the light deflected or reflected or shaded by the light influencer or the light generated by the array of light sources at least partially moves before exiting the communication device (see paragraph [0046]-[0048]).
Examiner has considered a controllable light influencer as an optical modulator element 3 (as in fig. 1) and the reference does not specifically state and it is obvious that it is selectively deflect or reflect or shade at least a portion of the light emerging from the at least one light source however examiner has interpreted that modulation of light is equivalent to selectively deflect reflect or shade portion of light produce by source;
it has been held that the recitation that an element is "adapted to" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
Regarding claim1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d), particularly the claim states controllable light influencer that is adapted to selectively deflect or reflect or shade at least a portion of the light emerging from the at least one light source such that the at least one portion of the light emerges as a light signal from the communication device.

Regarding claim 2, Nishino et al. discloses (see Fig. 1 and Fig. 20) the optical system is configured such that the light emerging from the communication device is displayed at a horizontal opening angle of 50.degree. to 120.degree (as illustrated in Fig. 20 light can have maximum communication range Lmax is more than 50 degree).

Regarding claim 9, Nishino et al. discloses (see Fig. 1 and Fig. 20) the array of light sources is a one-dimensional or a two-dimensional array of light sources, or wherein the light sources are light emitting diodes (Fig. 20 illustrates 1-N lase light source are laser diode arranged in one dimensional array).

Regarding claim 15, Nishino et al. discloses (see Fig. 1 and Fig. 20) the communication device is a communication device of a vehicle (as indicated in Fig. 20 communication system is included in N+1 vehicles forming communication device for vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Kobayashi et al. (20170219820 A1).
Regarding claim 3, Nishino et al. discloses the communication device as in claim 1 and does not teach the optical system has a plurality of successively arranged lenses in a propagation direction of the light or has at least one first outer lens, a first inner lens, a second inner lens and a second outer lens, and wherein the first or second outer lenses have a larger diameter than the first or second inner lenses.
Kobayashi et al. discloses (see Fig. 1) the optical system has a plurality of successively arranged lenses (L1-L8 as in Fig. 1) in a propagation direction of the light  (horizontal left-right direction) or has at least one first outer lens (L1), a first inner lens (L8), a second inner lens (L3) and a second outer lens (L2), and wherein the first or second outer lenses have a larger diameter (L1) than the first or second inner lenses (L8, L1 has larger diameter than L7). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the lens system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in order to increase the angle of view (paragraph [0037]).

Regarding claim 4, Nishino et al. discloses the communication device as in claim 1 except limitation of this claim.
 Kobayashi et al. further discloses (see Fig. 1) the optical system corresponds to a Retrofocus type (see paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Retrofocus type optical system as disclosed by Kobayashi et al. and apply to the optical system of the device of Nishino et al. in order to increase the angle of view (paragraph [0037]).


Regarding claim 5, Kobayashi et al. further discloses (see Fig. 1)  an aperture (Fig. 1, element “st”)  arranged between the first and second inner lenses (GF and GR), wherein the aperture is arranged approximately in a symmetry plane of the optical system (st is located between GF and GR forming symmetrical configuration i.e. increasing diameter of lenses as moving away from st). 

Regarding claim 6, Kobayashi et al. further discloses (see Fig. 1) the first and second outer lenses (L1-L2) are designed as menisci, as divergent menisci (fig. 1 illustrates L1 and L2 are meniscus lens).

Regarding claim 7, Kobayashi et al. further discloses (see Fig. 1) on one of the lenses or on an outer side of the second outer lens (L1 or L2)  facing away from the other lenses a structure is arranged that expands the light passing through the optical system in a vertical direction or an opening angle of at least 90.degree. (L1-L2 are configured to widen the field of view 112° see Table 2) 

Claims 8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Nishino et al. (20160094290 A1) in view of Robinson (20060152687 A1).
	
	Regarding claim 8, Nishino et al. discloses the communication device as in claim 1 and does not teach the light influencer is a digital micromirror device or as an LCoS or as an LC display, or wherein the light influencer comprise a digital micromirror device or an LCoS or an LC display.
Robinson discloses (see Fig. 3) light influncer (230) is a LC attenuation panel (LC display) (see paragraph [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the LC attenuation as an optical modulator as disclosed by Robinson with the device of Nishino et al. in order to minimizes non-uniformities resulting from angular dependent component performance (paragraph [0032]).

Regarding claim 10, Nishino et al. discloses the communication device as in claim 1 and does not teach the lighting device comprising: at least one light source; and at least one elliptical mirror that reflects the light emerging from the at least one light source onto the light influence. 
Robinson discloses the lighting device (202 as in fig. 3) comprising: at least one light source (204); and at least one elliptical mirror (206) that reflects the light emerging from the at least one light source onto the light influence (230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the light source as disclosed by Robinson modifying light source and optical modulator of the device of Nishino et al. in order to minimizes non-uniformities resulting from angular dependent component performance (paragraph [0032]).

Regarding claim 11, Robinson discloses the lighting device (202 as in fig. 3) the at least one light source (204) is arranged in a first of two focal points of the at least one elliptical mirror (206). 

Regarding claim 12, Robinson discloses the lighting device (202 as in fig. 3) the second of the two focal points of the at least one elliptical mirror is arranged in or in the propagation direction of the light behind an optical system of the communication device, through which the light emerging from the light influencer at least partially moves before exiting the communication device (as shown in annotated Fig. 3 examiner has indicated the focal point of two mirror both are in light propagation direction).. 


    PNG
    media_image1.png
    736
    710
    media_image1.png
    Greyscale



Regarding claim 13, Robinson discloses the lighting device (202 as in fig. 3) the lighting device comprises two elliptical mirrors (as shown in annotated Fig. 3) that together reflect the light emerging from the at least one light source (204) onto the light influencer (203).

Regarding claim 14, Robinson discloses the lighting device (202 as in fig. 3) the two elliptical mirrors are laterally offset from each other and/or inclined toward each other ( as shown in annotated Fig. 3 two mirror portion are offset from each other and inclined from each other). 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20130307985 discloses vehicle driving assist device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.P/Examiner, Art Unit 2872                                                                                                                                                                                                        
/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        February 27, 2021